--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
[g1.jpg]

 

Dated: 17TH April, 2009
 
ISLAND BREEZE INTERNATIONAL 211 Benigo Boulevard, Suite 201, Bellmawr, New
Jersey 08031, USA hereinafter called the Sellers, have agreed to sell, and
 1 



AMANDLA ICON SHIPPING CORPORATION Pte Ltd, 583, ORCHARD ROAD, #09-01 FORUM,
SINGAPORE 238884 or nominee hereinafter called the Buyers, have agreed to buy
the motor vessel
 
2



Name: CASINO ROYALE ex FORTUNE STAR
3



Classification Society/Class:  HELLENIC REGISTER OF SHIPPING
4
Built:             1975                                            By:  KNOSSOURA
DOCKYARD, SALAMIS, GREECE
5
Flag:             PANAMA                               Place of
Registration:  PANAMA, REPUBLIC OF PANAMA
6
Call Sign:      C6DP8              Grt/Nrt: 9511 / 3479
7
IMO Number: 7350442
otherwise as per description in Clause 18 hereto,
 
8



hereinafter called the Vessel, on the following terms and conditions:
9



Definitions
10



"Banking   days"  are   days   on  which   banks   are   open   both   in   the   country   of   the   currency
11
Stipulated for the Purchase Price in Clause 1 and in the place of
closing  stipulated  in  Clause 8.
12

 
"in  writing"  or "written"  means
a  letter  handed  over  from  the  Sellers  to  the  Buyers  or  vice versa,
13
a registered letter, telex, telefax or other modern form of written
communication
14



“Classification Society" or “Class" means the Society referred to  in  line  4.
15





1.           Purchase Price:  Gross US$ 1,970,815 00 (United States Dollars One
Million Nine hundred seventy thousand Eight hundred fifteen only) less projected
repositioning expenses of US$ 1,083,815 ( One million Eighty three thousand
Eight hundred and fifteen only) to pay a NET Price of USD 887,000 ( Eight
hundred eighty seven thousand USD) on the Light Displacement of 5,119.15 Long
Tons (or 5,201.3 metric tons) without any permanent ballast.
 
 
16
   
 2.          Deposit:
17



As  security  for  the  correct  fulfilment  of  this   Agreement  the  Buyers
shall  pay  a  deposit of 10%  of the Purchase Price (USD 88,700) within 3
(Three) banking
18
 Days from the date of signing  this Agreement by the Sellers and the Buyers IN
EITHER FACSIMILE OR SCANNED EMAIL.
19
This deposit shall be placed with Sellers in their Account with Wachovia Bank,
N.A
 
20
and held by them in a joint account for the Sellers and the Buyers, to be
released in accordance with joint
21
written instructions of the Sellers and the Buyers. Interest, if any to be
credited to the Buyers.
22
Any fee charged at Sellers bank for receiving the
money  shall  be  borne  by  the  Sellers. Any fee charged
23
at Buyers’ bank for remitting money shall be paid by the Buyers.
24

 

--------------------------------------------------------------------------------


 
3.           Payment
25

The balance(90%)of the NET Purchase Price shall be paid in full free of bank
charges to THE SELLERS’ NOMINATED ACCOUNT
26
on  delivery  of  the   Vessel,  but not later  than  3 banking   days
after  the  Vessel  is  in  every  respect
27
physically  ready  for  delivery  in  accordance  with  the  terms  and  conditions  of  this  Agreement  and
28
Notice of Readiness has been given in accordance with Clause 5.
29





4            Inspections
30
a)*           The Buyers have WAIVED THEIR RIGHT TO INSPECT  inspected and
         accepted the Vessel’s classification records. The Buyers HAVE ALSO
WAIVED THEIR RIGHT TO
        INSPECT
 
 
31
also inspected the Vessel at/in   on
32
and have accepted the Vessel following this inspection and thus the sale is
outright and definite,
33
subject only to the terms and conditions of this Agreement
34
b)*           The Buyers shall have the right to inspect the Vessel's
classification records and declare
35
whether same are accepted or not within  
36
        The Sellers shall provide for inspections of the Vessel at/in .  .
37
        The Buyers shall undertake the inspection without undue delay to the
Vessel. Should the
38
         Buyers cause undue delay they shall compensate the Sellers for the
losses thereby incurred.
39
The Buyers shall inspect the Vessel without opening up and without cost to the
Sellers
40
During the inspection, the Vessel’s deck and engine log books shall be made
available for
41
examination by the Buyers. If the Vessel is accepted after such inspection, the
sale shall
42
become outright and definite, subject only to the terms and conditions of this
Agreement,
43
provided the Sellers receive written notice of acceptance from the Buyers within
72 hours
44
after completion of such inspection.
45
Should notice of acceptance of  the Vessel's classification records and of the
Vessel not be
46
received by the Sellers as aforesaid, the deposit together with interest earned
shall be
47
released immediately to the Buyers, whereafter this Agreement shall be null and
void.
48
4 a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions,
49
alternative 4a) to apply.
50





5.           Notices, time and place of delivery
51
a)      The   Sellers   shall   keep  the  Buyers  well  informed  of  the  Vessel’s  itinerary
 and shall
52
provide the Buyers with 7, 5, 3 days approximate, and 1 day definite notice of
the
         estimated time of  arrival at
the                                                                
 
53
intended place of  drydocking/underwater  inspection/delivery. When the Vessel
is at the place
54
of delivery and in every respect physically ready for delivery in accordance
with this
55
Agreement, the Sellers shall give the Buyers a written Notice of Readiness for
delivery.
56

b)           The Vessel shall be delivered and taken over safely afloat at a
safe and accessible berth or
57
anchorage, in Sellers’ option,  at/in Freeport, Bahamas with exact date
58
in the Sellers' option
59
Expected time of delivery: during 15th – 30th April, 2010
60
Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14):  15th May, 2010 in the
Buyers option.
61
c)           If the Sellers anticipate that, notwithstanding the exercise of due
diligence by them, the
62
Vessel will not be ready for delivery by the cancelling date they may notify the
Buyers in
63
writing stating the date when they anticipate that the Vessel will be ready for
delivery and
64
propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the
65
option of either cancelling this Agreement in accordance with Clause 14 within 7
running
66
days of receipt of the notice or of accepting the new date as the new cancelling
date. If the
67
Buyers have not declared their option within 7 running days of receipt of the
Sellers'
68
notification or if the Buyers accept the new date, the date proposed in the
Sellers' notification
69
shall be deemed to be the new cancelling date and shall be substituted for the
cancelling
70
date stipulated in line 61.
71
If this Agreement is maintained with the new cancelling date all other terms and
conditions
72
hereof including those contained in Clauses 5 a) and 5 c) shall remain unaltered
and in full
73
force and effect. Cancellation or failure to cancel shall be entirely without
prejudice to any
74
claim for damages the Buyers may have under Clause 14 for the Vessel not being
ready by
75
the original cancelling date
76
d)      Should the Vessel become an actual, constructive or compromised total
loss before delivery
77
the deposit together with interest earned shall be released immediately to the
Buyers
78
whereafter this Agreement shall be null and void
79

 


--------------------------------------------------------------------------------

 

6.           Drydocking / Divers Inspection
80
a)**           The Sellers shall place the Vessel in drydock at the port of
delivery for inspection by the
81
Classification Society of the Vessel's underwater parts below the deepest load
line, the
82
extent of the inspection being in accordance with the Classification Society's
rules.If the
83
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
84
broken, damaged or defective so as to affect the Vessel's class, such defects
shall be made
85
good at the Sellers' expense to the satisfaction of the Classification Society
without
86
condition/recommendation*.
87
b)**           (i)           The Vessel is to be delivered without drydocking.
However, the Buyers shall
88
have the right at their expense to arrange for an underwater inspection by a
diver approved
89
by the Classification Society prior to the delivery of the Vessel. The Sellers
shall at their
90
cost make the Vessel available for such inspection. The extent of the inspection
and the
91
conditions under which it is performed shall be to the satisfaction of the
Classification
92
Society. If the conditions at the port of delivery are unsuitable for such
inspection, The
93
Sellers shall make the Vessel available at a suitable alternative place near to
the delivy
94
port.
95
(ii)           If the rudder, propeller, bottom or other underwater parts below
the deepest load line
96
are found broken, damaged or defective so as to affect the Vessel's class, then
unless 
97
         repairs can be carried out afloat to the satisfaction of the
Classification Society,the Sellers
98
shall arrange for the Vessel to be drydocked at their expense for inspection by
the
99
Classification Society of the Vessel's underwater parts below the deepest load
line, the
100
extent of the inspection being in accordance with the Classification Society's
rules.  If the
101
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
102
broken, damaged or defective so as to affect the Vessels class, such defects
shall be made
103
good by the Sellers at their expense to the satisfaction of the Classification
Society
104
without condition/recommendation*. In such event the Sellers are to pay also for
the cost of
105
the underwater inspection and the Classification Society's attendance
106

 
(iii)           If the Vessel is to be drydocked pursuant to Clause 6 b) (ii)
and no suitable dry-
107
docking facilities are available at the port of delivery, the Sellers shall take
the Vessel
108
to a port where suitable drydocking facilities are available, whether within or
outside the
109
delivery range as per Clause 5 b). Once drydocking has taken place the Sellers
shall deliver
110
the Vessel at a port within the delivery range as per Clause 5 b) which shall,
for the
111
purpose of this Clause, become the new port of delivery. In such event the
cancelling date
112
provided for in Clause 5 b) shall be extended by the additional time required
for the
113
drydocking and extra steaming, but limited to a maximum of 14 running days.
114
c)           If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
115
(i)           the Classification Society may require survey of the tailshaft
system, the extent of
116
the survey being to the satisfaction of the Classification surveyor. If such
survey is not
117
required by the Classification Society, the Buyers shall have the right to
require the tailshaft
118
to be drawn and surveyed by the Classification Society, the extent of the survey
being in
119
accordance with the Classification Society's rules for tailshaft survey and
consistent with
120
the current stage of the Vessel's survey cycle. The Buyers shall declare whether
they
121
require the tailshaft to be drawn and surveyed not later than by the completion
of the
122
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be
123
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found
124
defective so as to affect the Vessel's class, those parts shall be renewed or
made good at
125
the Sellers' expense to the satisfaction of the Classification Society without
126
condition/recommendation*.
127
(ii)           the expenses relating to the survey of the tailshaft system shall
be borne
128
by the Buyers unless the Classification  Society requires such survey to be
carried out, in
129
which case the Sellers shall pay these expenses. The Sellers shall also pay the
expenses
130
if the Buyers require the survey  and  parts of the system are condemned or
found defective
131
or broken so as to affect the Vessel's class*.
132
(iii)           the expenses in connection with putting the Vessel in and taking
her out of
133
drydock, including the drydock dues and the Classification Society's fees shall
be paid by
134
the Sellers if the Classification Society issues any condition/recommendation*
as a result
135
of the survey or if it requires survey of the tailshaft system. In all other
cases the Buyers
136
shall pay the aforesaid expenses, dues and fees.
137

 

--------------------------------------------------------------------------------


 
(iv)           the Buyers' representative shall have the right to be present in
the drydock, but
138
without interfering with the work or decisions of the Classification surveyor.
139
(v)           the Buyers shall have the right to have the underwater parts of
the Vessel
140
cleaned and painted at their risk and expense without interfering with the
Sellers' or the
141
Classification surveyor's work, if any, and without affecting the Vessel’s
timely delivery. If,
142
however, the Buyers' work in drydock is still in progress when the Sellers have
143
completed the work which the Sellers are required to do, the additional docking
time
144
needed to complete the Buyers' work shall be for the Buyers' risk and expense.
In the event
145
that the Buyers' work requires such additional time, the Sellers may upon
completion of the
146
Sellers' work tender Notice of Readiness for delivery whilst the Vessel is still
in drydock
147
and the Buyers shall be obliged to take delivery in accordance with Clause 3,
whether
148
the Vessel is in drydock or not and irrespective of Clause 5 b).
149
*           Notes, if any, in the surveyor's report which are accepted by the
Classification Society
150
without condition/recommendation are not to be taken into account.
151
**           6 a) and 6 b) are alternatives; delete whichever is not applicable.
In the absence of deletions,
152
alternative 6 a) to apply
153





7.           Spares/bunkers, etc. (See Clause 18)
154
The  Sellers  shall deliver the Vessel to the Buyers with everything belonging
to her on board and on
155
Shore. The Sellers shall retain and arrange to remove all casino and
entertainment equipment and furniture including, but not limited to, slot
machines, slot floor UPS’s and transformers, table games, surveillance
equipment, count equipment, security equipment, player tracking system
equipment, dining tables, dining chairs, unused carpet, television and related
accessories, ip telephone system, MTN telecommunication system (not used for
navigation), cable television satellite system, computer equipment and related
peripherals, and office equipment and furniture. All  spare parts and  spare
equipment  including  spare  tail-end shaft(s) and/or spare
156
propeller(s)/propeller blade(s), if any, including spare tail-end shaft(s)
and/or spare propeller(s)/propeller blade(s) if any belonging to the Vessel as
agreed and accepted by sellers and buyers
157
, whether on board or not shall become the Buyers’ property.
158
Forwarding charges, if any, shall be for the Buyers’ account. The Sellers are
not required to
159
replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which
160
are taken out of spares and used as replacement prior to delivery, but the
replaced items shall be the
161
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale
162
without extra payment if they are the property of the Vessel. Unused stores
and  provisions shall be
163
included in the sale and be taken over by the Buyers without extra payment.
164
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the
165
Sellers' flag or name, provided they replace same with similar unmarked items.
Library, forms, etc,
166
exclusively for use in the Sellers' vessel(s), shall be excluded without
compensation. Captain's,
167
Officers' and Crew's personal belongings including the slop chest are to be
excluded from the sale,
168
as well as the following additional items (including items on hire):
169

( NOT AFFECTING THE VESSEL’S LIGHT DISPLACEMENT TONNAGE)
The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and
170
sealed drums at NO EXTRA COST to the BUYERS and pay the SELLERS’ LATEST PRICES
CONFIRMED BY VOUCHERS current net market price  (excluding barging expenses) at
the port and date
 
171
of delivery of the Vessel.
172
Payment under this Clause shall be made at the same time and place and in the
same currency as
173
the Purchase Price.
174





8.       Documentation
175
The place of closing: MIAMI, U.S.A
176
In exchange for  payment  of  the  Purchase  Price
the  Sellers  shall  furnish  the  Buyers  with  delivery
177
documents, namely:
178
a)      Legal Bill of Sale DULY APOSTILLED (the country in  which  the Buyers
179
to register the Vessel), warranting
that  the  Vessel  is  free  from  all  encumbrances,  mortgages
180
and  maritime   liens  or  any  other  debts   or  claims  whatsoever,  duly  notarially  attested  and
181
legalized by the consul  such country or other competent  authority.
182
b)ORIGINAL TRIM AND STABILITY BOOK AUTHENTICATING THE LIGHT SHIP WEIGHT OF THE
VESSEL DULY APPROVED BY IACS CLASS WHICH SCANNED COPY RECEIVED BY BUYERS.
183
 
 184
 c)     Current Certificate issued by the competent authorities stating that the
Vessel is free from
185
Registered encumbrances, maritime liens, mortgages or any other debts or claims
whatsoever.
186

 

--------------------------------------------------------------------------------


 
(THIS CERTIFICATE TO BE DATED SAME DAY AS THE SELLERS TENDER TO THE BUYERS 3
DAYS DEFINITE NOTICE OF DELIVERY AND SENT TO THE BUYERS IN SCANNED COPY).
 
187
d)           Certificate of Deletion of the Vessel from
the  Vessels  registry  or  other  official  evidence  of
188
deletion appropriate to the Vessel’s registry at the time of delivery,
or,  in  the  event  that  the
189
registry does
not  as  a  matter  of  practice  issue  such  documentation  immediately,  a  written
190
undertaking by the Sellers to effect deletion from the
Vessels  registry  forthwith  and  furnish  a
191
Certificate or other official evidence of deletion
to  the  Buyers  promptly  and  latest  within 4  
192
(four)  weeks after the  Purchase  Price  has  been paid and the  Vessel has
been delivered.
193
e)           Any  such  additional  documents  as  may  reasonably  be  required  by  the  competent  authorities
194
for  the purpose of  registering  the  Vessel,
provided  the   Buyers  notify  the  Sellers  of  any  such
195
Documents as soon as possible after the date of this Agreement
196



f)
LETTER OF INDEMNITY ISSUED BY THE SELLERS TO THE BUYERS UNDERTAKING FULL
RESPONSIBILITY AND CONSEQUENCES OF ANY DEBTS, LOANS, ENCUMBRANCES, MARITIME AND
OTHER LIENS AND LIABILITIES OF ANY NATURE WHATSOEVER INCURRED UP TO THE DATE AND
TIME OF DELIVERY OF THE VESSEL AND INDEMNIFYING THE BUYERS OF THE CONSEQUENCES
THEREOF.



G)           COPY OF THE GENERAL POWER OF ATTORNEY ISSUED IN THE NAME OF THE
PERSON SIGNING
THE BILL OF SALE ON BEHALF OF THE BUYERS.


H)     PHOTOCOPY OF THE VESSEL’S  CERTIFICATE OF REGISTRY AND ALL ORIGINAL
TRADING
         CERTIFICATES WHETHER VALID OR NOT TO BE HANDED OVER TO BUYERS.


I)           COMMERCIAL INVOICE IN TRIPLICATE STATING THE PRICE OF THE VESSEL
(AS STATED IN
 CLAUSE 1 HERETO) AND   INCLUDING THE DESCRIPTION OF THE VESSEL AS PER CLAUSE 18
HERETO.


‘’NON NEGOTIABLE’’ COPIES OF ALL THE SALE EXECUTED DOCUMENTS INCLUDING THE NON
ENCUMBRANCE CERTIFICATE TO BE FAXED TO THE BUYERS AT LEAST THREE (3) DAYS PRIOR
TO THE ANTICIPATED DELIVERY DATE.


At
the  time  of  delivery  the  Buyers  and  Sellers  shall  sign  and  deliver  to  each  other  a  Protocol  of
197
Delivery and Acceptance confirming the date and time of delivery
of  the  Vessel  from  the  Sellers  to  the
198
Buyers.
199
At the  time of  delivery the Sellers shall   hand to the Buyers
the  classification  certificate(s) as well as all
200
Plans etc., which are on board the Vessel.  Other certificates
which  are  on  board  the  Vessel  shall  also
201
be handed
over  to  the  Buyers  unless  the  Sellers  are   required   to  retain   same,  in  which  case  the
202
Buyers   to   have   the    right   to    take    copies.      Other       technical    documentation    which    may
203
be in the Sellers' possession shall be promptly
forwarded  to     the  Buyers  at  their  expense,  if  they  so
204
Request.  The  Sellers  may  keep  the  Vessels  log  books   but   the  Buyers   to  have  the  right  to  take
205
Copies of same.
206



9.          Encumbrances
207
The Sellers   warrant  that the Vessel, at the time
of  delivery,  is  free  from  all  charters,  encumbrances,
208
mortgages  and  maritime  liens, or any other debts whatsoever. The Sellers
hereby  undertake
209
to  indemnify  the  Buyers  against  all  consequences  of  claims  made  against  the  Vessel   which   have
210
Been incurred prior to the time of delivery.
211



10.        Taxes, etc.
212
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag
213
shall be for the Buyers' account,  whereas similar charges in  connection with
the closing of the Sellers'
214
register shall be for the Sellers' account.
215



11.        Condition on delivery
216
The Vessel with everything belonging to her, shall be at the Sellers' risk and
expense until she is
217
delivered  to  the  Buyers, but subject to the  terms and conditions of this
Agreement she shall be
218
delivered and taken over as she IS  was at the time of inspection, fair wear and
tear excepted ‘AS IS / WHERE IS’ however always safely afloat and substantially
intact, free of hull leakages, free from damage/fire damage, free of arms and
ammunition, charter free and free of cargo and her main engines, , safety
equipment, navigational equipment and anchors in working condition WITH CLASS AS
IS AND WITH CLASS/TRADING CERTIFICATES AS ON BOARD valid or not.. SEE CLAUSE 17
also
 
 
219
However, the Vessel shall be delivered  with  her class maintained without
condition/recommendation*,
220
free  of  average  damage  affecting  the  Vessels  class,  and  with  her  classification
certificates and
221
national certificates, as well as all other certificates the Vessel had at the
time of  inspection, valid and
222
unextended  without  condition/recommendation*  by Class or the relevant
authorities at the time of
223
delivery.
224
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b),  if
225
applicable, or the Buyers' inspection prior to the signing of this Agreement. If
The Vessel is taken over
226
without inspection, thus the date of this Agreement shall be the relevant date.
227
*          Notes,  if  any,  in  the  surveyor's  report  which  are  accepted  by  the  Classification   Society
228
            Without condition/recommendation are not to be taken into account.
229




--------------------------------------------------------------------------------




12.        Name / markings
230
Upon delivery the Buyers request to change the name of the Vessel to “Royale”
and alter funnel markings
231



13.        Buyers' default
232
Should the deposit not be paid in accordance with Clause 2, the Sellers  have
the right to cancel this
233
Agreement, and they shall be entitled to claim compensation for their losses and
for all expenses
234
incurred together with interest.
235
Should the Purchase Price not be paid  in  accordance with Clause  3, the
Sellers have the right to
236
cancel the Agreement, in which case the down payment shall be released to the
237
Sellers.  If the  down payment  does  not  cover  their  loss,  the  Sellers
shall be entitled to claim further
238
compensation for their losses and for all expenses incurred together with
interest.
239



14.        Sellers' default
240
Should the Sellers fail to give Notice of Readiness in
accordance  with  Clause  5  a)  or  fail  to  be  ready
241
to  validly  complete  a  legal  transfer  by  the  date  stipulated  in  line  61  the   Buyers   shall   have
242
the  option  of  cancelling  this  Agreement  provided  always  that   the   Sellers   shall   be   granted   a
243
Maximum  of  3  banking  days   after   Notice   of   Readiness   has   been  given  to  make  arrangements
244
for the documentation
set  out  in  Clause  8.  If  after  Notice  of  Readiness  has  been  given  but  before
245
the
Buyers  have  taken  delivery,  the  Vessel  ceases  to  be  physically  ready  for  delivery  and  is  not
246
Made physically
ready  again  in  every  respect  by  the  date  stipulated  in  line  61  and  new  Notice  of
247
Readiness given, the Buyers
shall  retain  their  option  to  cancel.  In  the  event  that  the  Buyers  elect
248
to  cancel  this  Agreement  the  down
payment  together  with  interest   earned   shall   be   released   to
249
Them immediately.
250
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line  61  or  fail  to  be  ready
251
to validly complete a legal
transfer  as  aforesaid  they  shall  make  due  compensation  to  the  Buyers  for
252
their  loss  and  for  all  expenses  together  with   interest   if   their   failure   is   due   to   proven
253
negligence and whether or not the Buyers cancel this Agreement.
254



15.        Buyers' representatives
255
After this  Agreement  has  been  signed by both parties and the deposit has
been lodged, the Buyers
256
Have the right to place FIVE representatives on board the Vessel INCLUDING ONE
DECK OFFICER, THREE ENGINEERS AND ONE ELECTRICIAN, at their sole risk
and  expense.  Upon
 
257
arrival at                            on or about
258
These  representatives are on board for the purpose
of  familiarisation   and   in   the   capacity   of
259
Observers  only, and  they  shall  not  interfere in any respect with the
operation of the Vessel. The Sellers shall provide an Engineer and a Seller’s
representative, at Seller’s expense, to assist the Buyers representatives in the
operation, prior to departure of the vessel from Freeport, of the main engines
and the overhaul of the Deutz generators.   The
260
Buyers' representatives shall sign the Sellers' letter of indemnity prior to
their embarkation.
261



16.        Arbitration
262
a)*           This Agreement shall be governed by and construed
in  accordance  with English law and
263
Any dispute arising
out  of  this  Agreement  shall  be  referred  to  arbitration  in  London
264
accordance  with  the  Arbitration  Acts  1950  and  1979  or  any   statutory   modification   or
265
re-enactment thereof for
the  time  being  in  force,  one  arbitrator  being  appointed  by  each
266
party.  On the receipt by one party of the nomination in writing of the
other  party's  arbitrator,
267
That party shall appoint their arbitrator within fourteen days, failing which
the decision of  the
268
single arbitrator appointed shall apply.  If two arbitrators
properly  appointed  shall  not  agree
269
they shall appoint an umpire whose decision shall be final
270

 

--------------------------------------------------------------------------------


 
b)*           This  Agreement  shall  be  governed  by  and  construed  in  accordance  with  Title  9  of   the
271
United States Code and the Law of the State of New
York  and  should  any  dispute  arise  out  of
272
This Agreement, the matter in dispute shall be referred to
three  persons  at  New  York,  one  to
273
Be appointed by
each  of  the  parties  hereto,  and  the  third  by  the  two  so  chosen;  their
274
decision or that of any two of them shall be final, and for purpose of enforcing
any  award,  this
275
Agreement may be made a rule of the Court.
276
The proceedings shall be conducted in
accordance  with  the  rules  of  the  Society  of  Maritime
277
Arbitrators, Inc.  New York.
278



c)*           Any dispute arising out of this Agreement shall be referred to
arbitration at
279
subject to the procedures applicable there.
280
The laws of shall govern this Agreement.
281



*           16 a), 16 b) and 16 c) are altematives;  delete whichever is not
applicable.  In the absence of
282
deletions, altemative 16 a) to apply.
283





Clause 17.
The vessel is purchased without inspection and the Buyers have fully accepted
the condition of the vessel – therefore the sale is outright and definite. The
Sellers have agreed to ensure all parts required for the 2 x Deutz BA16M 816C
shall be placed on board though the generators are completely dismantled. But
all parts required to make the generators intact shall be available prior to
physical delivery of the vessel.. The familiarisation team of the buyers shall
be allowed to check the parts and commence fixing the generators at the sole
risk of the buyers.




Clause 18. Vessels description :


Name of Vessel
Casino Royale
Previous Names
Ex Fortune Star; ex St Tropez; ex Manistal; ex Talisman; ex Enchanted Sun; ex
Sofia; ex Emerald Empress; ex Tropic Star II; ex Pride of San Diego; ex
Scandinavian Saga; ex Stena Arcadia; ex Castalia
Port of Registry
Panama, R.P.
Official Number
715221
IMO Number
7350442
MMSI
308309000
Builder/Year
1975 Knossoura Dockyard, Salamis, Greece
LOA
132.10 M
LBP
114.00 M
Beam
19.80 M
Depth
11.96 M
Draft
5.21  M
Freeboard
2.112 M
Gross Tonnage
9,511 T (69) – 5,259 T
Net Tonnage
3,479 T (69) – 2,752 T
Displacement
7,159.9 T
Deadweight
1,979.2 T
Light Ship
5,201.3.T
Watertight Compartments
13
Continuous Decks
2
Propulsion Machinery
Two (2) MaK 8 Mu 551 AK
Horsepower
7,200 BHP @ 600 RPM – 5,882 kW @ 600 RPM
Auxiliary Machinery
Two (2) Deutz BA 16M 816 C @ 860 kW
One (1) Deutz F6M716 @ 101.5 kW @ 1500 RPM
Total Electrical Power
 1,720 kW + 102 kW emergency
Voltages
400/231  50 kHz  0.08 cos phi
Auxiliary Boilers
One (1) Smoke Tube Boiler
Propellers
Two (2) Schraffran Propeller Lehne & Company
Bow Thruster
KAMEWA  16550D AS-CD 596 kW
Anchors
Three (3) Stockless High Holding
Stabilizers
Sperry Vickers Gyrofin

 
 
 

--------------------------------------------------------------------------------

 
 
Clause 19.
 
No sea or dock trials shall be performed and no crew of the Buyers, apart from
the five representatives mentioned in Clause 15,  shall be allowed on board
before the purchase price is paid in full and the receipt has been confirmed by
the Buyer’s’ bank.


Clause 20.
The sale is to be kept strictly private and confidential, except that the Seller
may disclose the details of the sale for purpose of compliance with rules and
regulations under applicable United States federal and state law including
securities law., -  The M.O.A. is made out in two originals one for the Sellers
and one for the Buyers.


Clause 21.
Buyer, and any subsequent purchaser to which the Buyer may sell the Vessel to,
agree that they will not operate, or seek to operate, the Vessel in North
America, South America, Hong Kong, or Taiwan or such jurisdictions teritorial
waters.




FOR THE SELLERS
FOR THE BUYERS
   
Bradley T. Prader
Rajesh Kumar Anand
President & Director
 



 
 

--------------------------------------------------------------------------------